 



Exhibit 10.1
Execution Copy
AMENDMENT NO. 3
AMENDMENT NO. 3 (this “Amendment No. 3”) dated as of February 25, 2008 between
WESTWOOD ONE, INC. (the “Borrower”), the “Subsidiary Guarantors” referred to on
the signature pages hereto and JPMORGAN CHASE BANK, N.A., in its capacity as
Administrative Agent under the Credit Agreement referred to below (the
“Administrative Agent”).
The Borrower, the “Subsidiary Guarantors” party thereto, the Lenders party
thereto and the Administrative Agent are parties to a Credit Agreement dated as
of March 3, 2004 (as amended by Amendment No. 1 and Amendment No. 2 thereto, the
“Credit Agreement”). The Borrower, the Subsidiary Guarantors and the
Administrative Agent (pursuant to authority granted by and having obtained all
necessary consents of the Required Lenders party to the Credit Agreement) wish
now to amend the Credit Agreement in certain respects, and, accordingly, the
parties hereto hereby agree as follows:
Section 1. Definitions. Except as otherwise defined in this Amendment No. 3,
terms defined in the Credit Agreement are used herein as defined therein.
Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, the Credit Agreement shall be amended as follows:
2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.
2.02. Mandatory Prepayments. Section 2.08(b) of the Credit Agreement is hereby
amended by replacing the word “Prepayments” at the beginning of clause
(iv) thereof with “Subject to Section 4 of the Intercreditor and Collateral
Trust Agreement with respect to “Shared Amounts” (as defined therein),
prepayments”.
Section 3. Representations and Warranties. Each Obligor represents and warrants
to the Lenders and the Administrative Agent, as to itself and each of its
subsidiaries, that (a) the representations and warranties set forth in
Article IV of the Credit Agreement and in each of the other Loan Documents are
true and complete on the date hereof as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, such representation or warranty shall be true and
correct as of such specific date), and as if each reference in said Article IV
to “this Agreement” included reference to this Amendment No. 3, and (b) no
Default or Event of Default has occurred and is continuing.
Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective as of the date upon which (i) the Administrative Agent
shall have received counterparts of this Amendment No. 3 executed by the
Borrower and the Subsidiary Guarantors and (ii) the Amendment No. 2 Initial
Effective Date (as defined in Amendment No. 2 to the Credit Agreement) shall
have occurred.
Section 5. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 3 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 3 by signing any such counterpart. Delivery of a
counterpart by electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. This Amendment No. 3 shall be governed by,
and construed in accordance with, the law of the State of New York.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed by their respective authorized officers as of the day and year
first above written.

              WESTWOOD ONE, INC.
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Name: Gary J. Yusko
Title: Chief Financial Officer
 
            SUBSIDIARY GUARANTORS
 
            METRO NETWORKS COMMUNICATIONS, INC.
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Name: Gary J. Yusko
Title: Chief Financial Officer
 
            METRO NETWORKS COMMUNICATIONS, LIMITED PARTNERSHIP
     By: METRO NETWORKS COMMUNICATIONS, INC.,
      as General Partner
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Name: Gary J. Yusko
Title: Chief Financial Officer
 
            METRO NETWORKS, INC.
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Name: Gary J. Yusko
Title: Chief Financial Officer
 
            METRO NETWORKS SERVICES, INC.
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Name: Gary J. Yusko
Title: Chief Financial Officer

Amendment No. 3

 

 



--------------------------------------------------------------------------------



 



              SMARTROUTE SYSTEMS, INC.
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Name: Gary J. Yusko
Title: Chief Financial Officer
 
            WESTWOOD NATIONAL RADIO CORPORATION
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Name: Gary J. Yusko
Title: Chief Financial Officer
 
            WESTWOOD ONE PROPERTIES, INC.
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Name: Gary J. Yusko
Title: Chief Financial Officer
 
            WESTWOOD ONE RADIO, INC.
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Name: Gary J. Yusko
Title: Chief Financial Officer
 
            WESTWOOD ONE RADIO NETWORKS, INC.
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Name: Gary J. Yusko
Title: Chief Financial Officer
 
            WESTWOOD ONE STATIONS — NYC, INC.
 
       
 
  By   /s/ Gary J. Yusko
 
       
 
      Name: Gary J. Yusko
Title: Chief Financial Officer

Amendment No. 3

 

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT
 
            JPMORGAN CHASE BANK, N.A.,
     as Administrative Agent
 
       
 
  By   /s/ Ann B. Kerns
 
       
 
      Name: Ann B. Kerns
Title: Vice President

Amendment No. 3

 

 